           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 1 of 48. PageID #: 6




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113




                                              Court of Common Pleas


                                             New Case Electronically Filed:
                                                  May 21, 2019 19:07


                                        By: ASHLIE CASE SLETVOLD 0079477

                                               Confirmation Nbr. 1716635



   GARY BRACK, R.N.                                                        CV 19 915706

           vs.
                                                                 Judge: ASHLEY KILBANE
   ARMOND BUDISH, ET AL.




                                                    Pages Filed: 47




Electronically Filed 05/21/2019 19:07/ / CV 19 9157067 Confirmation Nbr. 1716635 / CLJK1
                                                                                           1




                                                                                               1
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 2 of 48. PageID #: 7




                                      IN THE COURT OF COMMON PLEAS
                                          CUYAHOGA COUNTY, OHIO
                                                                                                        1




     Gary Brack, R.N.
     15523 Clifton Blvd.
     Lakewood OH 44107                                           Case No.

                         Plaintiff,
                                                                 Judge
          vs.
     ARMOND BUDISH, in his official and individual
     capacities.




     KEN MILLS, in his individual capacity,




     Cuyahoga County
     c/o its Department of Law
     2079 E. 9th Street
     Cleveland, OH 44115

     The MetroHealth System
     2500 MetroHealth Drive
     Cleveland, OH 44109

     AKRAM BOUTROS, in his official and individual
     capacities.




          and

     JANE Flatten, in her official and individual
     capacities.



                           Defendants.



                                          Complaint with Jury Demand


                                               Nature of the Action

     1.         Plaintiff Gary Brack, R.N., was a caring nursing director who was fired for speaking up at a

     public hearing about a healthcare crisis that thus far has left a trail of nine corpses at the Cuyahoga


Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                       Page 1 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 3 of 48. PageID #: 8




     County jail. His candid answers to County legislators triggered malfeasance investigations, a string of


     public-corruption indictments, and renewed cries for County reform.

     2.        But his courage had a cost. The County has a culture of retaliation. So he was punished for


     his protected speech, and others fear to speak, lest they be made examples, too.

     3.        Defendant Armond Budish won his office by promising transparent County governance, but

     his administration demanded silence. “Stay in your lane, nurse Brack,” sneered Defendant Ken Mills,

     Budish’s homophobic, since-indicted, and now-former Director of Corrections, when Nurse Brack

     raised early concerns about jail-safety issues. “I run the jail,” said Mills.

     4.        Mills’s orders came straight from the top. He faithfully executed Budish’s mandate to cut

     costs at any cost and conceal the deadly consequences from the public. He obstructed nurse hiring

     at the jail, understaffed the officers who protect them, and parachuted into monthly meetings about


     MetroHealth’s healthcare contract, which was supposed to be managed by the County sheriff. Mills

     spurned their expertise—he scorned the “faggots in medical” and Sheriff Pinkney alike—and

     ignored repeated warnings with impunity.

     5.        So on May 22, 2018, when the Council summoned Mills to explain the “life and death”

     healthcare crisis in County jails. Mills perjured himself. He denied any involvement in medical-care

     issues and his obstruction of MetroHealth’s nurse-hiring processes. He did so to hide his

     malfeasance and protect Budish, whose privatization agenda was well-known, and advanced by

     turmoil in the medical care Nurse Brack managed. And Mills’s loyalty was rewarded by his powerful


     patron.

     6.        Budish didn’t fire Mills for his lies.

     7.        Mills resigned six months later, just before the U.S. Marshals Service released a report about

     the inhumane conditions he concealed that have resulted in nine inmate deaths in the past year.

     8.        But at Budish’s command, Nurse Brack was fired for his truth.



Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                        Page 2 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 4 of 48. PageID #: 9




     9.       Nurse Brack was present at the May 22 hearing, but MetroHealth, Nurse Brack’s employer,

     ordered him not to speak without permission or criticize its lucrative client. The Council, however,

     wanted information from someone with personal knowledge.

     10.      So after Defendant Flatten, MetroHealth’s chief of staff, repeatedly diverted questions about

     Mills’s role in medical-care issues, the Council asked Nurse Brack for his opinion about relations

     with the County, and its role in the healthcare crisis.

     11.      Nursing is Nurse Brack’s vocation because compassion is his nature, as nurses who knew

     him wrote in a moving “Letter of Support” they sent to Budish protesting his removal. And Mills

     had spumed repeated warnings about medical-care issues Nurse Brack raised internally.1 So Nurse


     Brack did not limit his speech to the role MetroHealth designated for him. Instead, he spoke as a

     compassionate and concerned citizen, and answered the Council’s questions from personal


     knowledge.

     12.      Nurse Brack’s testimony exposed Mills’s persistent interference with and disdain for vital

     matters of inmate health and nurse safety that threatened Eves under Nurse Brack’s care. His

     testimony was expEcitly personal and remarkably restrained, as his colleagues emphasized when they

     erupted in protest at his removal. Nurse Brack had a moral and ethical obHgation to report problems

     that interfered with patient care, but he did not complain about Mills’s homophobic abuse. Instead,

     he focused on the issue the Council probed: what was the relationship like between County and

     MetroHealth partners, and did it interfere with medical care? As he testified, based on his personal

     opinion, healthcare services were impaired by Mills’s flagrant disrespect for Sheriff Pinkney, who




     1 Those internal reports were also protected speech. Chappel v. Montgomery Cty. Fire Prot. Dist. No. 7,131 F.3d
     564, 578-79 (6th Cir. 1997); see also Way v. Shawnee Tup., 192 F. Supp. 3d 867, 879 (N.D. Ohio 2016) (“an
     employee’s choice to communicate privately with an employer does not strip the concern of its pubEc
     nature.”).


Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                       Page 3 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 5 of 48. PageID #: 10




     had been a helpful partner in ameliorating the consequences of Mills’s obstruction, and was

     supposed to be in charge of the MetroHealth relationship.

     13.      But Mills was Budish’s designee, so Budish was outraged. Rather than address Mills’s


     conduct at the jail, or any of the serious issues Nurse Brack aired, Budish retaliated for exposing his

     lieutenant’s malfeasance and embarrassing his administration.

     14.       The next day, Budish and Budish’s his chief of staff Earl Leiken drove to MetroHealth to

     meet with Defendant Boutros, MetroHealth’s CEO, and demanded Brack be removed from the jail.

     15.      County sources would only confirm this trip anonymously due to fear of reprisal, but as

     public records memorialize, MetroHealth immediately complied. Then, after summoning Nurse

     Brack to a meeting, castigating him for speaking beyond his designated role, and drafting a

     memorandum of Nurse Brack’s supposed “violations” to assure Budish that his unconstitutional


     demand for Nurse Brack’s removal had been met, MetroHealth terminated Nurse Brack.

     16.      When Nurse Brack asked who ordered his removal, MetroHealth’s in-house labor-relations

     lawyer Emily Fiftal refused to answer. But MetroHealth’s CEO Boutros confirmed Budish’s demand

     and Nurse Brack’s removal by email to Budish, hoping to preserve MetroHealth’s profitable jail


     contract.

     17.      And Budish, for his part, would do it all again. Even as he contracts out County functions,

     he claims a nonexistent right to suspend First Amendment rights through those very contracts.2

     18.      Nurse Brack’s protected speech cost him his job, but the example made of him harms the

     public. Criminal indictments have picked off a string of County administrators, but jail employees

     remain afraid to explain how the Cuyahoga County jail became one of the worst in the nation,

     because—after Nurse Brack’s ousting—they fear retaliation.




     2 Benison v. Boss, 765 F.3d 649,663—64 (6th Cir. 2014) (contractual rights do not immunize state actors for
     exercising them in retaliation for speech).


Electronically Filed 05/21/2019 19:07/ / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 4 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 6 of 48. PageID #: 11




     19.       Nurse Brack brings this lawsuit so that others need not risk their livelihoods to exercise their

     First Amendment rights, or risk their lives while matters of public concern remain suppressed. The

     choice is perverse and unconstitutional, for “the First Amendment should never countenance the

     gamble that informed scrutiny of the workings of government will be left to wither on the vine” by

     “those who bring, often at some personal risk, its operations into public view.”3


     20.       To protect the nurses, officers, and inmates for whom he still cares, cure a culture of

     retaliation that hides malfeasance from the public, and vindicate his constitutional rights, Nurse

     Brack brings this civil-rights action for First Amendment retaliation and prior restraint under 42

     U.S.C. § 1983, civil liability for criminal acts, and conspiracy to violate his constitutional and

     statutory rights.


                                                         Parties

     21.       Plaintiff Gary Brack, R.N., resides in Cuyahoga County, Ohio, and was MetroHealth’s

     interim director of ambulatory care at the County jail until his removal in retaliation for his protected

     speech.

     22.       Defendant Cuyahoga County is a political subdivision and unit of local government,

     organized under the laws of the State of Ohio, and acting under color of law. The County is a

     “person” under 42 U.S.C. § 1983 and was at all relevant times the employer and principal of

     Defendants Budish and Mills. The County operates the Cuyahoga County Corrections Center

     (“Corrections Center”), where it is liable for acts and omissions taken under its customs, policies, or

     practices, and responsible for training and supervising its employees.




     3 Andrew v. Clark, 561 F.3d 261,273 (4th Cir. 2009) (Wilkinson, J., concurring) (emphasizing the vital
     importance of unfettered public-employee speech about “the actual workings—not just the speeches and
     reports and handouts—of our public bodies.”).


Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                       Page 5 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 7 of 48. PageID #: 12




     23.      Defendant Budish remains, and was at all relevant times, the County Executive for

     Cuyahoga County, exercising supervisory and policy-making authority for the County, and acting

     under color of state law. He is sued in his personal and official capacities.

     24.      Defendant Mills was hired in 2014 as the County’s Director of Corrections to take charge of

     Budish’s plan to regionalize the jails in the county. He resigned in November 2018, days before the


     U.S. Marshals Service released a report that detailed deplorable conditions inside the Corrections

     Center, where seven inmates had died since Nurse Brack’s removal. Mills acted at all relevant times

     under color of state law. He is sued in his personal and official capacities.

     25.      Defendant MetroHealth was and “is a county hospital operating under Chapter 339 of the

     Ohio Revised Code,” and “subject to the mandates of the Constitution and 42 U.S.C. § 1983.”4 It is


     responsible and liable for acts and omissions taken under its customs, policies, or practices, and is


     responsible for training and supervising its employees.

     26.      Defendant Akram Boutros was and is the Chief Executive Officer of MetroHealth, and

     exercises supervisory and policymaking authority under color of state law. He is responsible for

     employment actions, including hiring, suspension, reassignment, discipline, and termination. He is

     sued in his personal and official capacities.

     27.      Defendant Jane Flatten was and is MetroHealth’s chief of staff, exercising supervisory and

     policymaking authority under color of state law. She is sued in her personal and official capacities.


                                              Jurisdiction and Venue

     28.      The Court has jurisdiction because the acts giving rise to the claims occurred in this county

     and the amount in controversy exceeds $15,000.

     29.      The Court has personal jurisdiction over Defendants.




     4 Wright v. MetroHealthMed. Ctr., 58 F.3d 1130,1132 fh. 1 (6th Cir. 1995).


Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                       Page 6 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 8 of 48. PageID #: 13




     30.      Venue is proper here because the events giving rise to Nurse Brack’s claims took place

     within this jurisdiction, and all parties reside, work, worked, or are located in this county.


                                               Factual Background

                   Nurse Brack was an effective and well-respected Director of Nursing.

     31.      Nurse Brack is a registered nurse and medical-services administrator with 20 years’

     experience. He teaches advanced critical-care nursing at Cuyahoga Community College.

     32.      MetroHealth hired Nurse Brack in 2015 to manage its nursing operations for the County. He

     was hired as Nursing Supervisor because the County refused to create a senior-level management

     position, but was required to assume director-level responsibilities because there was no one else to

     perform those tasks.

     33.      In December 2017, MetroHealth promoted Nurse Brack to interim director of ambulatory

     care for the Corrections Center after the County’s own director of nursing services had enough of


     Defendant Mills’s virulent homophobia and resigned.

     34.      Throughout his tenure at MetroHealth, Nurse Brack was responsible for managing nursing

     services at the Corrections Center. His primary responsibilities included making nursing schedules,

     managing daily staff assignments, arranging training and educational in-services for staff,

     administering staff evaluations and corrective-action plans, handling inmate and family concerns,

     conducting quality-improvement audits on nursing-medication delivery, conducting inmate­

     grievance meetings and disciplinary investigations for nursing staff, interviewing and selecting new

     nursing staff, and coordinating with jail administrators.

     35.      Nurse Brack’s ordinary job duties did not include making official statements on behalf of the

     County, the Corrections Center, or MetroHealth. Nor did they include reporting malfeasance,

     retaliation, or workplace discrimination to the County Council or the public.




Electronically Filed 05/21/2019 19:07/ / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 7 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 9 of 48. PageID #: 14




     36.      Until he spoke at the County Council’s May 22, 2018 public hearing. Nurse Brack was never

     disciplined by MetroHealth, and was praised for his effective management. He was widely respected

     by those with whom he worked, as one County employee recalled in an interview with Cleveland

     Scene’s Vince Grzegorek:

              Corrections officers loved him. Nurses loved him. He was a leader, which is different
              than being a boss. He put the burden of stress on himself, and he went to council and
              he spoke and he thought he was going to be protected. If they were short staffed, he
              had no shame in doing the low-level jobs of his nurses. If they needed someone to do
              med cart, he was on med cart. If they were short in the dispensary, he was there. If
              you look at our leaders, they sit at their desks, they watch their employees on camera.
              When we’re short, they don't help or assist.

     37.      Defendant Mills, by contrast, was considered “the worst.” “Everyone really disliked him,” a

     corrections officer explained, because he “never listened to their concerns.” Mills “viewed those

     concerns as complaining, and he refused many times to take their safety concerns seriously.”


     38.      Mills’s mandate was well-known: “the county wanted so badly to be the regional jail and they

     kept biting off more without thinking about housing and staffing and conditions.” But Defendant

     Budish, who gave Mills his orders, kept his distance from the jail, and his political hands clean. As

     one corrections officer anonymously disclosed to Scene-.

              I’ve never seen Armond Budish in the building. This guy’s a county leader, and I’ve
              never seen him in the jail. You’re running a business, and you’re getting called to the
              carpet, wouldn’t you say, “I’m going to go over there. I want full access. I want to see
              for myself what’s going on. I want to know the truth.”

     39.      By May 22, 2018, the County Council wanted the truth. But truth was inconvenient—

     personally, commercially, and politically—for Defendants, and they wielded power of state

     law. So when Nurse Brack spoke truth, they abused their power and retaliated against him—

     solely, as their own writings confirm, for the content of his protected speech.


                    Nurse Brack endures homophobic discrimination in the workplace.

     40.      Nurse Brack’s ordeal began long before his removal. As MetroHealth’s Nursing Supervisor,

     he worked alongside the County’s Director of Nursing, Marcus Harris, R.N. They shared an office

Electronically Filed 05/21/2019 19:07 / /CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 8 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 10 of 48. PageID #: 15




     and had an effective working relationship. But Nurse Harris resigned in 2017 because Defendant


     Mills is notoriously homophobic, and Nurse Harris is gay.

     41.      Mills frequently made homophobic comments in the workplace about Nurse Brack. In one

     instance, Mills asked Sheriff’s Department Fiscal Officer Donna Kaleal if Nurse Brack and Nurse

     Harris were lovers. When she stared at him in confusion. Mills elaborated: “They’re fucking


     faggots.”

     42.      On another instance, Mills stated “I hate those fucking faggots up in medical.”

     43.      Mills’s homophobic bigotry was “widespread,” as the County’s Agency of Inspector General

     (“AIG”) concluded after “interviewing seventeen witnesses and reviewing numerous documents.”


     The AIG found “sufficient evidence to indicate Mills likely made discriminatory comments

     regarding Marcus Harris’[s] and Gary Brack’s perceived sexual orientation; and was not

     sufficiendy compliant with the County’s continuing commitment to diversity.”5

     44.      Even after Nurse Harris resigned and retained an attorney, Nurse Brack remained, fighting

     an uphill, one-man battle to protect the nurses, officers, and inmates in his care.


                         Nurse Brack endures Mills’s interference with medical care.

     45.       Defendant Mills had no formal role in administering the County’s medical-services contract

     with MetroHealth, but his mandate from Budish prevented pushback when he interfered. As Mills

     was wont to declare, unchallenged, “I run the jail.” Mills issued operational directives and attended

     monthly sheriffs’ meetings, where he bragged about how the Corrections Center was underbudget.

     46.      As Nurse Brack repeatedly warned, those savings were achieved by dangerous staff cuts that

     left nurses unprotected. By understaffing corrections officers, Mills created “red zones” on floors

     where inmates had to remain locked in their cells for up to 27 hours at a time. The noun became a

      ■ -i I.,              ■■       i ■ i-1■ i —                                            t
     5 County Inspector General’s Report of Investigation (Dec. 31,2018) (“AIG Report”) (attached as Ex. 1) at 1
     (boldface italics in original). Mills refused to cooperate with the investigation. Id. (“Despite numerous requests
     over several weeks that he appear for an interview with the AIG, Mills has not done so.”).


Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                       Page 9 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 11 of 48. PageID #: 16




     verb: to be “red-zoned” was a feature of County incarceration, and inmates invented complaints to

     get to Nurse Brack’s clinic, telling nurses that they “just wanted to get out of that cell.”

     47.      One night, when Nurse Brack was working late, his night nurses received 30 complaints of

     “chest pain” from inmates on the same floor—an understaffed “red zone” where inmates had been

     confined to their cells for nearly 24 hours. Nurse Brack raised these concerns with Mills—it was

     then that Mills told “Nurse Brack” to stay in his ‘Tane,” and out of Mills’s domain.

     48.       Nurse Brack had also reported to Mills deficiencies in mental-health treatment. In 2017,

     Mills excluded medical staff from participating in “administrative segregation” rounds to a special

     Corrections Center floor for inmates suffering from mental illness. As Nurse Brack explained, he

     maintains continuing-education certifications in correctional healthcare, and best practices require

     adequate medical staffing to address behavioral issues. But Mills smirked. Mills had never attended


     any of the correctional-healthcare conferences, but again, as he reiterated, “I run the jail.”

     49.      Budish’s mandate gave Mills virtual impunity, and Mills disregarded with contempt concerns

     raised by County and MetroHealth officials alike. In one instance, an inmate had smuggled an extra

     bologna sandwich to his cell, and, when apprehended, threw the sandwich at an officer. The officers’

     response to the indignity was savage. After cuffing the inmate, officers smashed his face so violently

     into the ground that his front teeth came out his nose, placed him in a restraint chair, and jammed a

     mask over his broken face to conceal their assault.

     50.      Mills’s officers refused to let nursing staff remove the mask to assess the inmate’s injuries,

     but a night nurse saw the masked man and requested medical evaluation. Mills’s security supervisor

     refused: “he wants to try and hit one of my officers—he can sit the fuck there for hours.”

     51.      So the night-shift nurse called Nurse Brack at home, reporting a serious medical emergency.

     Nurse Brack called the staff sergeant in charge and demanded a medical evaluation, but the County




Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 10 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 12 of 48. PageID #: 17




     waited another half-hour before transporting the man to medical. The mask was lifted, EMS was

     called, and MetroHealth had to reconstruct a face.

     52.      Mills’s coverup began immediately. A monthly sheriffs’ meeting was scheduled for the next

     day, at which Mills was, as usual, in attendance. So were Nurse Brack and MetroHealth’s Medical

     Director, Dr. Tailman, who expressed concern about the incident. But Mills knew his loyalty to

     Budish earned him protection.

     53.      Mills smiled at the jail’s then-Warden, Eric Ivey, who was later indicted for instructing

     officers to turn body-cameras off, and lied through his teeth about the inmate who had been beaten:

     “I reviewed the situation and the officers used appropriate force to the threat of what the inmate

     was using.” When Dr. Tallman asked to view security footage, Mills refused: “I already reviewed it—

     nothing was done wrong.”


     54.      This concerned Sheriff Pinkney, who said he would follow up. But when he did, the security

     and body-camera footage had somehow “disappeared.” Mills had pure contempt for the sheriff,


     even on matters as serious as violent misconduct by corrections officers. With Budish’s blessing, and

     Ivey’s assistance, Mills “ran the jail,” and acted with impunity.


                                  MetroHealth restrains Nurse Brack’s speech.

     55.      By May 2018, healthcare at the County jails was in a state of crisis. Mills had ignored

     repeated warnings from Nurse Brack, and blocked nurse hiring until the situation grew untenable.

     Mills was forced to issue a “mission-critical request” to the Council for nurse staffing, so the Public

     Safety Committee convened a hearing to address it, summoning Mills and MetroHealth

     administrators to “explain how we had gotten to that point.”

     56.      MetroHealth had designated Dr. Tailman to attend, and though Dr. Tailman declined on the

     basis of a scheduling conflict, he worked "with Nurse Brack to prepare testimony. The night before




Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 11 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 13 of 48. PageID #: 18




     the hearing, they exchanged emails about the hearing, and sent an outline of planned remarks to

     Defendant Flatten.                                              >

     57.      Before the hearing, however, Flatten instructed Nurse Brack not to criticize the County, and

     directed him not to speak without her advance permission. She did so as his supervisor, effecting

     MetroHealth’s policy to prohibit employees from criticizing the County.

     58.      As MetroHealth memorialized in a notice of supposed violations. Flatten “had specified to

     Nurse Brack that it was Flatten’s role to speak on behalf of MetroHealth at the meeting, and Nurse

     Brack’s role was to help with technical operational questions.” She directed Nurse Brack that if he

     did speak at the meeting he needed to do so diplomatically, and forbade him from saying anything

     that would damage MetroHealth’s relationship with Cuyahoga County.

     59.      A reasonable employee in Nurse Brack’s position would have been chilled by Flatten’s


     orders from criticizing County employees, exposing County malfeasance, or otherwise engaging in

     protected speech.

     60.      But Nurse Brack was made of stronger stuff.


                                    Nurse Brack engages in protected speech.

     61.      At the May 22 Council hearing, Mills had denied any involvement in nurse-staffing issues.

     He also claimed that the nurse-staffing crisis was purely fiscal—the County needed more money.

     Chairman Michael Gallagher asked Mills why the issue had suddenly become “mission-critical,” and

     asked Mills if there were other causes—if, for example, “the folks that are working in the jail, the

     RNs, the LPMs, medical staff to doctors, Chief Medical Executive, do they have concerns and do

     they express those concerns to you?” But Mills demurred, falsely claiming ignorance. “I’m not

     direcdy related to this, so they don’t come to me and talk; they go through their chain of command.”

     62.      So Chairman Gallagher pressed the point, asking Mills: “so you think the relationship with

     the staff is OK?” Mills said “Yes.” Gallagher’s skepticism was evident (“If you’re not willing to



Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 12 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 14 of 48. PageID #: 19




     answer that’s fine because I’ll find out.. .”) and, noting Dr. Tallman’s absence, he sought someone

     with direct knowledge.

     63.      Defendant Flatten promptly introduced herself and Nurse Brack, but Chairman Gallagher

     skipped her, asking Nurse Brack directly about staff relations. Nurse Brack truthfully explained that

     Mills had obstructed nurse hiring, and that relationships with him were not good. As Chairman

     Gallagher summarized, “you’re saying it’s not necessarily a dollar figure that’s part of the problem?”

     Nurse Brack acknowledged that pay issues were important, but emphasized communication issues

     and prior fruitless attempts to address issues that had been repeatedly reported to Mills.

     64.      Mills, Nurse Brack explained, involved himself in monthly sheriffs meetings about medical

     operations, had received complaints about issues affecting the provision of medical care, and made

     decisions that compromised inmate healthcare without consulting medical staff.


     65.      When Chairman Gallagher asked Mills if he had blocked nurse hiring. Mills denied itAnd

     Flatten, who repeatedly interjected to minimize Mills’s role, prompdy backed him up with an empty

     formalism. She didn’t interact with Mills, she said, because “he doesn’t have management over the

     medical staff,” and by contract, the sheriff was responsible for MetroHealth’s provision of medical

     services at the jail.

     66.      Councilwoman Yvonne Conwell pressed Mills, however, on his involvement with medical

     services. Mills claimed, again, that he was uninvolved with medical staffing, but admitted his

     responsibility for jail operations. So Councilwoman Conwell asked Nurse Brack to approach the

     microphone and describe relations with Mills regarding operations and security.

     67.      Nurse Brack reiterated truthfully that relations with Sheriff Pinkney were excellent, but

     Mills’s interference was problematic, and Mills exercised improper authority over medical services

     that compromised health and safety at the jail The problem. Nurse Brack explained, was that Mills

     had no respect for the Sheriffs duly appointed role:



Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 13 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 15 of 48. PageID #: 20




              Part of that, and this is my personal opinion, but the level of disrespect I see in these
              meetings by Ken Mills to the sheriff, the eye-rolling, the body language, the body
              movements. I’ve never, in my professional career witnessed that. I think that there’s
              a total disrespect for the sheriffs position within the correctional center, honestly.


                    The County retaliates against Nurse Brack for his protected speech.

     68.      On May 23, 2018, the day after the Council hearing, Defendant Budish and his chief of staff

     Earl Leiken drove to MetroHealth for an in-person meeting about Nurse Brack. They met with

     Defendants Boutros and Flatten and demanded that Nurse Brack be terminated.

     69.      Defendants were motivated to retaliate against Nurse Brack for the content of his protected

     speech. As MetroHealth confirmed in writing, the County immediately requested that Nurse Brack

     be removed from his role at County Corrections. On May 25, 2018, three days after the hearing,

     Defendant Boutros wrote a simpering email to affirm his compliance with Budish’s demand:

              Executive Budish,


              Thank you for meeting with us this past Wednesday to discuss the jail medical
              program. As we discussed, MetroHealth is committed to our partnership with
              Cuyahoga County in providing the highest quality medical services at the main
              corrections center and it’s [rzr] regional facilities. . . .

              As per your request for MetroHealth to immediately remove our Nurse Supervisor
              employee from the jail clinic, we have made the adjustment to our staffing model and
              as of May 28, 2018 the employee will no longer provide services at the jail clinic
              Thank you, Armond. Again, we are committed to our partnership and look forward
              to continuing to work together.

              Regards,
              Akram6

     70.      On May 25, 2018, two days after Budish and Mills drove to MetroHealth to demand Nurse

     Brack’s removal, MetroHealth complied. Nurse Brack was stripped by that government entity of his

     management position and placed on administrative leave.7



     6 Boutros email to Budish, Pinckey, Leiken, and Flatten (May 25,2018) (attached as Ex. 2).
     7 MetroHealth demanded that Nurse Brack select one of two demotions before June 2, 2018, but when
     informed that Nurse Brack had been requested to provide an FBI interview, abandoned the ultimatum and
     offered to provide him with counsel.


Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 14 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 16 of 48. PageID #: 21




     71.      And, the County claimed—falsely, insofar as it ignored the Constitution—that it was

     required to comply with the County’s demand as “a contracted service provider.”8 MetroHealth


     candidly admitted its motive in targeting Nurse Brack’s protected speech: it had caused “immediate

     damage to MetroHealth’s relationship with Cuyahoga County,” and required “immediate attention

     and renewed commitments from members of MetroHealth’s executive leadership.”

     72.      In a two-page, single-spaced memorandum to supplement Defendant Boutros’s email to

     Budish and assuage MetroHealth’s profitable client, MetroHealth set out in no uncertain terms its

     retaliatory motive for removing Nurse Brack from the jail. Nurse Brack was still on leave, but

     MetroHealth summoned him to a meeting with its labor lawyer, Emily Fiftal, and two other senior

     administrators, and required to sign the putative notice of employment violations (the “Removal

     Memorandum”).9


     73.      The Removal Memorandum opened with a “Description of violation,” and confirmed that

     MetroHealth removed Nurse Brack for his protected speech at the May 22, 2018 Council meeting.

     In black letters, it confirmed every element of Nurse Brack’s First Amendment retaliation claim.

     74.      First, the Removal Memorandum confirmed that Nurse Brack spoke in his personal capacity

     and not in the ordinary scope of his duties. “In a scenario that Mr. Brack does not generally

     encounter in the ordinary scope of his duties,” it opened, “Mr. Brack’s very negative comments

     about MetroHealth’s relationship with the County were outside the scope of his role and should

     have been handled through appropriate MetroHealth leadership and media relations.”10



     8 Removal Memorandum (June 4,2018) (attached as Ex. 3) at 1.
     ’ Id.
     10 This resolves any issue under Garcetti v. Ceballos, 547 U.S. 410 (2006) and Lane v. Franks, 134 S.Ct 2369
     (2014) as to whether Nurse Brack’s speech was protected against retaliation. See Mayhew v. Town of Smyrna,
     Tennessee, 856 F.3d 456,464 (6th Cir. 2017) (“Although Garcetti carves out an exception to First Amendment
     protection for speech that ‘owes its existence to a public employee’s professional responsibilities,’ this
     exception ‘must be read narrowly as speech that an employee made in furtherance of the ordinary
     responsibilities of his employment.’ Or, in Lands words, ‘the critical question under Garcetti is whether the
     speech at issue is itself ordinarily within the scope of an employee’s duties, not whether it merely concerns

Electronically Filed 05/21/2019 19:07/ /CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                     Page 15 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 17 of 48. PageID #: 22




     75.      Second, it confirmed that Nurse Brack spoke on a matter of public concern—his knowledge

     of mismanagement and obstruction by Mills, and his disrespect for officials charged with vital public

     functions.’1 “In a public meeting of the Cuyahoga County Council Public Safety and Justice Affairs


     Committee,” it proceeded, “Mr. Brack was asked to describe the relationship between MetroHealth

     and Cuyahoga County regarding the clinical operations at County Corrections.” Criticism of official

     conduct and unauthorized action by public officials, particularly involving matters of health and

     safety, is quintessentially of public concern, and the County Council was specifically interested in the

     subjective character of the relationship between County officials and nursing staff, because it

     affected nurse-hiring, retention, and clinical operations generally. But the Removal Memorandum

     faulted Nurse Brack for providing that very information—for noting that Mills threw his weight

     around in meetings where he lacked proper authority, and for “using highly negative and subjective


     terms” to characterize Mills’s conduct in the discharge of his official responsibilities. And it was

     signed by a lawyer for a public healthcare provider who should have known that “When an

     institution oversees some aspect of public safety, the correct operation of that institution is a matter

     of public concern,” and “the interest in public safety outweighs the state’s interest in conducting its

     affairs collegially.”11
                          12


     76.      Third, the Removal Memorandum confirmed retaliatory motivation, both on the County’s

     part, and on MetroHealth’s. The County’s problem was that Nurse Brack’s criticisms were

     “personally offensive” to Mills, and Budish “immediately requested” his removal. MetroHealth’s




     those duties.’”) (cleaned up; citations omitted); see also Allard v. Michigan House ofRepresentatives, 200 F. Supp. 3d
     703,709-10 (W.D. Mich. 2016) (speech was made in personal capacity because it “accus[ed] ... supervisors
     of malfeasance.”).
     11 Mills was later indicted for the lies Nurse Brack exposed, but the First Amendment does not “limit reports
     of wrongdoing to illegal acts, for a public concern includes any matter of political, social, or other concern to
     the community.” Mayhew, 856 F.3d at 469 (cleaned up). This includes “mismanagement by public employees.”
     Handy-Clay v. City ofMemphis, Tenn., 695 F.3d 531, 544 (6th Gr. 2012).
     12 Hoover v. Radabaugh, 307 F.3d 460,466 (6th Cir. 2002).


Electronically Filed 05/21/2019 19:07/ / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                        Page 16 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 18 of 48. PageID #: 23




     problem was reputational and financial: Nurse Brack’s truthful public testimony harmed

     MetroHealth’s relationship with Budish, its “reputation” and “key relationships” and required

     remedial attention to preserve a profitable contract. Indeed, for that very reason, Nurse Brack had

     been specifically “coached” by Flatten, who unconstitutionally forbade him from criticizing the

     County, even as she tried to ensure he was to have no substantive speaking role, and instructed him


     to alter his truthful testimony about misconduct to be “diplomatic.”

     77.      County Communications Director Mary Louise Madigan confirmed to media that the

     County requested Nurse Brack be replaced and did so in retaliation for his truthful speech.

     78.      Those commitments are public record. These public officials were operating with such

     impunity that they frankly disclosed and confirmed in writing that they were retaliating against Nurse

     Brack for his protected speech on May 22, 2019.


     79.      Nurse Brack asked who at the County demanded his removal, but MetroHealth’s attorney

     for labor relations, Emily Fiftal, refused to tell him, saying ‘1 don’t know that we have to tell you

     nor do we at this point want to tell you.” But Budish’s role was no great secret.


                                The County’s culture of retaliation is well known.

     80.      The swift and vindictive backlash against Nurse Brack was consistent with the the County’s

     culture of retaliation. Budish’s desire to avoid embarrassment was well-known, as was his solicitude

     for Mills. In but one example, in December 2018, when Sherriff Pinkney was asked to testify before

     the Council about who at the County had reached out to an unbid vendor, Naph Care, to explore

     privatization options for medical care at the Corrections Center, Pinkney falsely disclaimed

     knowledge. He knew it was Mills, but feared Budish.

     81.      Afterwards, Pinkney explained to Nurse Brack that he was worried Budish would be “ticked

     off’ if he identified Mills. Budish had specifically instructed Pinkney to be “politically correct,” and

     Pinkney knew Budish would retaliate if Pinkney’s testimony embarrassed Budish or Mills, telling



Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 17 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 19 of 48. PageID #: 24




     Nurse Brack, “I talked with Budish and I can’t just throw Mills under the bus to humiliate Budish.”

     The sheriff had frequently voiced his dislike for Mills to Nurse Brack, but said he was powerless to

     correct Mills’s interference because of Budish.


                            Other public employees protest Nurse Brack’s removal.

     82.      Two days later, on June 6, 2018, several of Nurse Brack’s colleagues at the VA (where he

     worked part-time) drafted and sent Budish a heartfelt “Letter of Support” protesting the County’s

     retaliation against Nurse Brack. His colleagues expressed “disappointment and concern regarding

     the County’s response to Gary Brack after the Public Safety and Justice Affairs Meeting,” and

     insisted that the County make amends. The VA nurses found it “distressing” that the County treated

     Nurse Brack’s warnings as evidence of a lack of trust. As a nurse, they explained, Nurse Brack was

     ethically obligated to speak up about issues that might harm his patients, and “morally obligated to

     report problems.”

     83.      Nurse Brack “championed courage and brought clarity to problems the jail is facing where

     others could not or would not take that risk,” the letter explained. “We insist that Cuyahoga County

     not promote a culture of fear while claiming to want trust.”


                              MetroHealth terminates Nurse Brack’s employment.

     84.      Nures Brack remained in limbo on administrative leave as he was subpoenaed to testify in

     state and federal criminal investigations involving official malfeasance at the jail. On June 29, 2018,

     the undersigned counsel informed MetroHealth of Nurse Brack’s claims for First Amendment

     retaliation and workplace discrimination and requested MetroHealth take no further action against

     Nurse Brack, warning that holding his discharge over his head, particularly while he was asked to

     provide investigators with information about his employment, amounted to further retaliation.

     85.      On July 10, 2018, MetroHealth’s general counsel Laura McBride responded, stating that

     MetroHealth would be terminating Nurse Brack’s paid leave if he did not accept other non-director



Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 18 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 20 of 48. PageID #: 25




     roles (or serve as a staff nurse) while he explored options. None of the roles MetroHealth offered

     were equivalent to his previous director-level responsibilities.

     86.        By letter dated August 29, 2018, MetroHealth terminated Nurse Brack’s employment.


                                                 Claim 1
                         Conspiracyto Violate Civil Rights Under 42 U.S.C. § 1983
                                       (against all Defendants)

     1.         Plaintiff incorporates all previous allegations.

     2.         Defendants’ acts detailed above constitute a conspiracy to violate Nurse Brack’s

     constitutional rights.

     3.     .   Defendants came to a mutual agreement and understanding to remove Nurse Brack from his

     position in retaliation for his protected speech. In furtherance of this conspiracy, Defendants

     undertook the acts detailed above, which would not have been undertaken without the agreement.

     Those included removing Nurse Brack from his role in the jail and then constructively discharging


     him through threatened demotion.

     4.         Nurse Brack’s constitutional rights were violated as a result of this conspiracy, causing him

     irreparable harm.

     5.         As a direct and proximate result of Defendants’ unlawful activity, Plaintiff has suffered and

     continues to suffer economic and non-economic damages for which Defendants are liable.

     6.         Defendants acts were willful, egregious, malicious, and worthy of substantial sanction to

     punish and deter them and others from engaging in this type of unlawful conduct.


                                                  Claim 2
                            First Amendment Retaliation Under 42 U.S.C. § 1983
                                        (against All Defendants)

     87.        Plaintiff incorporates all previous allegations.

     88.        Nurse Brack was a public employee who engaged in protected activity by providing internal

     reports of wrongdoing and public testimony before the County Council, and providing testimony to



Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 19 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 21 of 48. PageID #: 26




     federal and state investigators, on matters of public concern when that speech was not part of his

     ordinary job duties. In speaking out, Nurse Brack engaged in constitutionally protected activity

     under the First and Fourteenth Amendments.

     89.      Defendants knew Nurse Brack had engaged in protected speech, but took adverse actions

     against him, including making caustic remarks and expressing hatred in the workplace, creating and

     circulating a notice of putative employment violations, and constructively discharging him.

     90.      Nurse Brack’s First Amendment-protected speech was a substantial dr motivating factor in


     the adverse actions he suffered at Defendants’ hands.

     91.      Defendants lack any countervailing interest that outweighs Nurse Brack’s interest in

     speaking out on the above-mentioned matters, or the public’s interest in knowing about

     mismanagement at the County jail.


     92.      The contours of Nurse Brack’s rights to speak on matters of public concern as a private

     citizen were sufficiendy clearly established at the time he exercised them to apprise Defendants that

     retaliating against him for exercising those rights was unlawful.

     93.      Defendants retaliated against Nurse Brack under color of state law. Budish retaliated against

     Nurse Brack by demanding that MetroHealth remove him from his position at the jail.13


     MetroHealth, Boutros, and Flatten retaliated against Nurse Brack by doing Budish’s bidding as

     described above.

     94.      Mills spurred Budish to retaliate.

     95.      As a direct and proximate result of Defendants’ retaliation, Nurse Brack has suffered and

     will continue to suffer economic and non-economic damages for which Defendants are liable,




     13 See Lany v. Powerski, 148 F.Supp.3d 584 (E.D. Mich. 2015) (“the substance of the plaintiff’s retaliatory
     harassment allegations present entirely free-standing claims for relief that would be actionable against
     Powerski individually even if the hospital never had acted on Powerski’s termination recommendation.”).


Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 20 of 30
           Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 22 of 48. PageID #: 27




     including, but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary,

     wages, and benefits, and other terms, privileges, and conditions of employment.

     96.      Defendants’ acts under this policy were willful, egregious, malicious, and worthy of

     substantial sanction to punish and deter them and others from adopting such unlawful policies.


                                              Claims
                           Local-Government Liability for First Amendment
                                  Retaliation Under 42 U.S.C. § 1983
                                  (AGAINST THE COUNTY AND METRO HEALTH)

     97.      Plaintiff incorporates all previous allegations.

     98.      Defendants Budish, Mills, Boutros, and Flatten are or were sufficiently empowered public

     officials that their acts constitute the customs, policies, and practices of the County and

     MetroHealth, respectively. By creating and accepting memoranda that purported to justify retaliation

     against Nurse Brack for criticizing mismanagement and malfeasance by Mills, Defendants


     implemented and ratified a policy of retaliating against employees who criticize County

     administrators.

     99.      As a direct and proximate result of this unconstitutional policy, Nurse Brack has suffered

     and will continue to suffer economic and non-economic damages for which the County and

     MetroHealth are liable, including, but not limited to, pain and suffering, emotional distress,

     inconvenience, the loss of salary, wages, and benefits, and other terms, privileges, and conditions of

     employment.


                                          Claim 4
                Unlawful First Amendment Prior Restraint Under 42 U.S.C. § 1983
                        (against MetroHealth, Boutros, and Flatten)

     100.     Plaintiff incorporates all previous allegations.

     101.     MetroHealth, through its sufficiently empowered policymakers, imposed and ratified orders

     prohibiting Nurse Brack from responding honestly to questions from legislators if his responses

     were harmful to MetroHealth’s reputation or would embarrass the County. MetroHealth, Boutros,


Electronically Filed 05/21/2019 19:07 / /CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 21 of 30
         Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 23 of 48. PageID #: 28




     and Flatten purported to require Nurse Brack to seek permission before speaking, and forbade him

     from criticizing the County.

     102.     As a direct and proximate result of these Defendants’ prior restraints on Nurse Brack, he has

     suffered and will continue to suffer economic and non-economic damages in an amount to be

     determined at trial.

     103.     Defendants’ acts under this policy were willful, egregious, malicious, and worthy of

     substantial sanction to punish and deter them and others from adopting such unlawful policies.


                                          Claims
             Local-Government Liability for Prior Restraint Under 42 U.S.C. § 1983
                                              (AGAINST METROHEALTH)

     104.     Plaintiff incorporates all previous allegations.

     105.     Defendants Budish, Mills, Boutros, and Flatten are or were sufficiently empowered public

     officials that their acts constitute the customs, policies, and practices of the County and

     MetroHealth, respectively. By memorializing Flatten’s directives through counsel, and retaliating

     against Nurse Brack for violating them, MetroHealth ratified a policy of imposing advance

     restrictions on employee criticisms of County malfeasance, effecting a prior restraint on protected

     public-employee speech.

     106.     As a direct and proximate result of this unconstitutional poEcy, Nurse Brack has suffered

     and will continue to suffer economic and non-economic damages for which Defendants are Hable,

     including, but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary,

     wages, and benefits, and other terms, privileges, and conditions of employment.

     107.     Defendants’ acts under this poEcy were willful, egregious, maEcious, and worthy of

     substantial sanction to punish and deter them and others from adopting such unlawful poHcies.




Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 22 of 30
         Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 24 of 48. PageID #: 29




                                          Claim 6
     Civil Liability for Criminal Acts Under Ohio Law—Interfering with Civil Rights
                                          UNDER R.C. 2307.60 and 2921.45
                                     (against all individual Defendants)

     108.     Plaintiff incorporates all previous allegations.

     109.     Under R.C. 2921.45 (Interfering with Civil Rights), no public servant, under color of his

     office, employment, or authority, shall knowingly deprive, or conspire or attempt to deprive any

     person of a constitutional or statutory right. This provision carries a criminal penalty.

     110.     Under R.C. 2307.60 (Civil Liability for Criminal Acts), anyone injured in person or property

     by a criminal act may recover full damages in a civil action.

     111.     The individual defendants are public servants. Under color of their office, employment, or

     authority, each knowingly deprived Nurse Brack of his constitutional and statutory rights as detailed

     above, including his right to be free from retaliation for speaking on matters of public concern as a


     private citizen.

     112.     As a direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

     continue to suffer economic and non-economic damages for which Defendants are liable, including,

     but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

     and benefits, and other terms, privileges, and conditions of employment.

     113.     Defendants’ acts were wanton, willful, egregious, malicious, and worthy of substantial

     sanction to punish and deter them and others from engaging in this type of unlawful conduct.


                                            Claim?
      Civil Liability for Criminal Acts Under Ohio Law—Complicity Under R.C. 2307.60
        and 2923.03 to Interfere with Civil and Statutory Rights Under R.C. 2921.45
                             (against all individual Defendants)

     114.     Plaintiff incorporates all previous allegations.

     115.     Under R.C. 2923.03 (Complicity), no person, acting with the kind of culpability required for

     the commission of an offense, shall do any of the following.



Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 23 of 30
         Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 25 of 48. PageID #: 30




               (1) Solicit or procure another to commit the offense;

               (2) Aid or abet another in committing the offense;
 <



               (3) Conspire with another to commit the offense in violation of section 2923.01 of the


                   Revised Code;

               (4) Cause an innocent or irresponsible person to commit the offense.

     116.      This provision carries a criminal penalty.

     117.      Under R.C. 2307.60, anyone injured in person or property by a criminal act may recover full

     damages in a civil action.

     118.      Defendants were engaged in complicity to interfere with Nurse Brack’s civil and statutory

     rights.

     119.      As a direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will


     continue to suffer economic and non-economic damages for which Defendants are liable, including,

     but not limited to, pain and suffering, the loss of salary, wages, and benefits, and other terms,

     privileges, and conditions of employment.

     120.      Defendants’ acts were wanton, willful, egregious, malicious, and worthy of substantial

     sanction to punish and deter them and others from engaging in this type of unlawful conduct.


                                              Claim 8
            Civil Liability for Criminal Acts Under Ohio Law—Obstructing Official
                               Business under R.C. 2921.31 and 2307.60
                         (against Defendants Budish, Mills, and Boutros)

     121.      Plaintiff incorporates all previous allegations.

     122.      Under R.C. 2921.31, it is unlawful “to prevent, obstruct, or delay the performance by a

     pubEc official of any authorized act within the pubEc official’s official capacity, shall do any act that

     hampers or impedes a pubEc official in the performance of the pubEc official’s lawful duties.”

     123.      Under R.C. 2307.60, anyone injured in person or property by a criminal act may recover full

     damage’s in a civil action.

Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 24 of 30
         Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 26 of 48. PageID #: 31




     124.    Defendants Mills and Budish intentionally interfered with Nurse Brack’s discharge of his

     duties as interim director of ambulatory care, including by intentionally understaffing corrections

     officers, interfering with nurse hiring, and demanding (and in Mills’s case causing Budish to demand)

     that MetroHealth remove Nurse Brack from those responsibilities for criticizing Defendant Mills.

     125.    As a direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

     continue to suffer economic and non-economic damages for which Defendants are liable, including,

     but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

     and benefits, and other terms, privileges, and conditions of employment.

     126.    Defendants’ acts were wanton, willful, egregious, malicious, and worthy of substantial

     sanction to punish and deter them and others from engaging in this type of unlawful conduct.


                                           Claim 9
      Civil Liability for Criminal Acts Under Ohio Law—Complicity Under R.C. 2307.60
                    AND 2923.03 TO OBSTRUCT OFFICIAL BUSINESS UNDER R.C. 2921.31
                                    (against all individual Defendants)

     127.    Plaintiff incorporates all previous allegations.

     128.    Under R.C. 2923.03 (Complicity), no person, acting with the kind of culpability required for

     the commission of an offense, shall do any of the following.

             (1) Solicit or procure another to commit the offense;

             (2) Aid or abet another in committing the offense;           x

             (3) Conspire with another to commit the offense in violation of section 2923.01 of the

                 Revised Code;

             (4) Cause an innocent or irresponsible person to commit the offense.

     129.    This provision carries a criminal penalty.

     130.    Under R.C. 2307.60, anyone injured in person or property by a criminal act may recover full

     damages in a civil action.

     131.    Defendants were engaged in complicity to obstruct official business.

Electronically Filed 05/21/2019 19:07/ /CV 19 915706 / Confirmation Nbr. 1716635/CLJK1
                                                    Page 25 of 30
         Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 27 of 48. PageID #: 32




     132.    As a direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

     continue to suffer economic and non-economic damages for which Defendants are liable, including,

     but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

     and benefits, and other terms, privileges, and conditions of employment.

     133.     Defendants’ acts were wanton, willful, egregious, malicious, and worthy of substantial

     sanction to punish and deter them and others from engaging in this type of unlawful conduct.


                                                   Claim 10
                                             (ALTERNATIVE CLAIM)
            Civil Liability for Criminal Acts Under Ohio Law—Retaliation because
                                    PUBLIC SERVANT DISCHARGED HIS DUTIES
                                        Under R.C. 2307.60 and 2921.05
                                         (Against all Defendants)

     134.     Plaintiff incorporates all previous allegations.

     135.     Under R.C. 2921.05, no person, purposely and by unlawful threat of harm to any person or


     property, shall retaliate against a public servant because the public servant discharged his duties. The

     provision carries a criminal penalty.

     136.     Under R.C. 2307.60, anyone injured in person or property by a criminal act may recover full

     damages in a civil action.

     137.     If the Court determines that Nurse Brack’s speech was in the course of discharging his

     duties and not speaking in his capacity as a citizen—which it should not, then Defendants retaliated

     against Nurse Brack for discharging his duties.

     138.     This retaliation involved ratifying homophobic harassment, threatening disciplinary action,

     and ordering and/or constructively terminating and then terminating Nurse Brack.

     139.     As a direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

     continue to suffer economic and non-economic damages for which Defendants are liable, including,

     but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

     and benefits, and other terms, privileges, and conditions of employment.

Electronically Filed 05/21/2019 19:07/ / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 26 of 30
         Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 28 of 48. PageID #: 33




     140.     Defendants’ acts were wanton, willful, egregious, malicious, and worthy of substantial

     sanction to punish and deter them and others from engaging in this type of unlawful conduct.


                                                   Claim 11
                                             (ALTERNATIVE CLAIM)
              Civil Liability for Criminal Acts under Ohio Law—Complicity Under
            R.C. 2307.60 AND 2921.05 TO RETALIATION BECAUSE PUBLIC SERVANT DISCHARGED
                                                       HIS DUTIES
                                            (Against all Defendants)

     141.     Plaintiff incorporates all previous allegations.

     142.     Under R.C. 2923.03 (Complicity), no person, acting with the kind of culpability required for

     the commission of an offense, shall do any of the following.

              (1) Solicit or procure another to commit the offense;

              (2) Aid or abet another in committing the offense;

              (3) Conspire with another to commit the offense in violation of section 2923.01 of the


                  Revised Code;

              (4) Cause an innocent or irresponsible person to commit the offense.

     143.     This provision carries a criminal penalty.

     144.     Under R.C. 2307.60, anyone injured in person or property by a criminal act may recover full

     damages in a civil action.

     145.     If the Court determines that Nurse Brack’s speech was in the course of discharging his

     duties and not speaking in his capacity as a citizen—which it should not, then Defendants were

     engaged in complicity to retaliate because a public servant was discharging his duties.

     146.     This retaliation involved ratifying homophobic harassment, threatening disciplinary action,

     and ordering and/or constructively terminating and then terminating Nurse Brack.

     147.     As a direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

     continue to suffer economic and non-economic damages for which Defendants are liable, including.




Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 27 of 30
         Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 29 of 48. PageID #: 34
                                                                                      'l




     but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

     and benefits, and other terms, privileges, and conditions of employment.

     148.     Defendants’ acts were wanton, willful, egregious, malicious, and worthy of substantial

     sanction to punish and deter them and others from engaging in this type of unlawful conduct.


                                             ■)    Claim 12
                                             (ALTERNATIVE CLAIM)
                           Wrongful Discharge in Violation of Public Policy
                                      (Against MetroHealth)

     149.     Plaintiff incorporates all previous allegations.

     150.     Clear public policies exist regarding protecting those in government custody from

     foreseeable harm, permitting County Council to gather facts and receive information regarding its

     areas of legislative and oversight responsibility, providing adequate medical care to inmates, and

     related policies.

     151.     Nurse Brack’s dismissal was motivated by his raising the alarm about the manifest dangers of

     the jail mismanagement under Mills. If the Court determines that Nurse Brack was not protected by

     any of the causes of action above, dismissing or constructively discharging an employee under the

     circumstances described above would jeopardize each of those public policies.

     152.     MetroHealth had no legitimate business justification for constructively discharging Nurse

     Brack
                                                                                                     t


     153.     As a direct and proximate result of this unlawful conduct, Nurse Brack has suffered and will

     continue to suffer economic and non-economic damages for which MetroHealth is liable, including,

     but not limited to, pain and suffering, emotional distress, inconvenience, the loss of salary, wages,

     and benefits, and other terms, privileges, and conditions of employment.

     154.     Defendant’s acts were wanton, willful, egregious, malicious, and worthy of substantial

     sanction to punish and deter them and others from engaging in this type of unlawful conduct.




Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 28 of 30
         Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 30 of 48. PageID #: 35




                                                  Claim 13
                                            (ALTERNATIVE CLAIM)
                      Civil Conspiracy to Wrongfully Terminate Nurse Brack
                        (against Defendants Budish, Mills, and the County)

     155.     Plaintiff incorporates all previous allegations.

     156.    Defendants Budish, Mills, and the County maliciously worked together with MetroHealth to

     effectuate Nurse Brack’s wrongful termination in violation of public policy.

     157.     As described above, one or more Defendants committed overt acts in furtherance of the

     conspiracy acting purposefully without reasonable or lawful excuse.

     158.    As a direct and proximate result of Defendants’ unlawful conduct. Nurse Brack has suffered

     and will continue to suffer economic and non-economic damages for with these Defendants are

     liable, including, but not limited to, pain and suffering, emotional distress, inconvenience, loss of

     salary, wages, and benefits, and other privileges and conditions of employment.


     159.     Defendants’ acts were willful, egregious, malicious, and worthy of substantial sanction to

     punish and deter Budish, Mills, and others from engaging in this type of unlawful conduct.


                                                 Prayer for relief

     For the reasons stated above, Nurse Brack respectfully requests the following relief from the Court:

              A.      Declare that Defendants’ acts and conduct constitute violations of federal and state
                      law and the United States Constitution;

             B.       Enter judgment in Plaintiffs favor on all claims for relief;

              C.      Enjoin Defendants from engaging in First Amendment retaliation or otherwise
                      encroaching on civil and constitutional rights;

             D.       Award Plaintiff full compensatory damages, economic and non-economic, including,
                      but not limited to, damages for back pay, front pay, pain and suffering, mental
                      anguish, emotional distress, humiliation, and inconvenience that he has suffered and
                      is reasonably certain to suffer in the future;

             E.       Award Plaintiff punitive damages as appropriate for all intentional and malicious
                      violations of federal and state law and constitutional rights;

             F.       Award pre-judgment and post-judgment interest at the highest lawful rate;


Electronically Filed 05/21/2019 19:07/ /CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                     Page 29 of 30
         Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 31 of 48. PageID #: 36




              G.      Award Plaintiff his reasonable attorneys’ fees (including expert fees) and all other
                      costs of this suit;

              H.       Award all other relief in law or equity to which Plaintiff is entitled and that the Court
                       deems equitable just, or proper.

                                                     Jury Demand

              Plaintiff demands a trial by jury on all issues within this complaint.

                                                       Respectfully submitted,


                                                       /j/ Ashlie Case Sletvold____________
                                                       Subodh Chandra (0069233)
                                                       Ashlie Case Sletvold (0079477)
                                                       Brian Bardwell (0098423)
                                                       THE CHANDRA LAW FIRM LLC
                                                       The Chandra Law Building
                                                       1265 W. 6th St., Suite 400
                                                       Cleveland, OH 44113-1326
                                                       216.578.1700 Phone
                                                       216.578.1800 Fax
                                                       Subodh.Chandra@ChandraLaw.com
                                                       Ashlie.Sletvold@ChandraLaw.com
                                                       Brian.Bardwell@ChandraLaw.com


                                                       Attorneysfor Plaintiff Gary Brack




Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
                                                      Page 30 of 30
       Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 32 of 48. PageID #: 37




                           CUYAHOGA COUNTY
                           AGENCY OF INSPECTOR GENERAL



                                       REPORT OF INVESTIGATION

   CASE NUMBER:                              18-0050-1

  SUBJECT(S) INFO:                          Kenneth Mills, Former Regional Director of Corrections
  COUNTY DEPARTMENT:                        Cuyahoga County Sheriff’s Department

  SOURCE OF REFERRAL:                        Cuyahoga County Human Resources Department
  METHOD OF REFERRAL:                        Email
  INITIATED:                                 September 24, 2018
  DATE OF REPORT:                            December 31, 2018 (amended January 8, 2019)

      I. Summary
  The Cuyahoga County (“County”) Agency of Inspector General ("AIG”) received notice that
  Regional Director of Corrections Kenneth Mills was potentially engaging in discriminatory
  comments and behavior in the workplace. Following requests from the Law Department and
  Human Resources, the AIG investigated the allegations. Consistent with its requirement to
  avoid interfering with investigations by other government entities, the AIG temporarily
  suspended its proceedings during the pendency of an investigation by the US Marshal's service.

  After interviewing eighteen witnesses and reviewing numerous documents, the AIG is of the
  opinion that there is sufficient evidence to indicate Mills likely made discriminatory
  comments regarding Marcus Harris’ (“Harris") and Gary Brack’s (“Brack") perceived
  sexual orientation; and was not sufficiently compliant with the County’s continuing
  commitment to diversity. Despite numerous requests over several weeks that he appear for
  an interview with the AIG, Mills has not done so.

  The AIG investigation confirmed three witnesses who reported first-hand knowledge of Mills’
  discriminatory comments.       Further, other County employees reported as to widespread
  commentary in the workplace regarding similar comments allegedly made by Mills. These
  secondary.reports are given little or no weight as to Mills' personal conduct. Nonetheless, the
  reports by secondary sources are reported because they were widely-disseminated and reflect
  - at minimum - the need for the County to re-double its current efforts to support a Culture of
  Respect. It is also indicative of the need to protect whistleblowers from the fears of retaliation
  for reporting such conduct. The AIG did not find sufficient direct evidence to support claims that
  Mills made anti-semitic comments.

  Effective November 15, 2018, Mills resigned from County employment. As such, the AIG
  cannot recommend corrective action specific to Mills. The AIG, however, recommends that the
  County expand its training and educational efforts that will reinforce the County’s commitment to
  supporting a Culture of Respect.




Electronically Filed 05/21/2019 i@:oyahfdgai©eii»vt9M§i9n&yn@f<tni^ecl6t09:^T'd?bfIK'1                 EXHIBIT
             2079 East Ninth Street -6th Floor • Cleveland, Ohio 44115 ♦ (216) 698-2101
                             www.inspectorgeneral.cuyahogacounty.us                                      1
    Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 33 of 48. PageID #: 38



  Mills, Kenneth
  Report of Investigation
  18-0050-1
  January 8, 2019
  Page 2 of 14


     II. Background
              A. Cuyahoga County Sheriffs Department

 According to its website the mission of the Sheriff's Department is as follows:

          Our mission as caretaker of the public's safety is dedicated to maintaining the
          trust and respect of those we serve by resolutely and aggressively enforcing the
          law and by committing ourselves to the efficient and effective delivery of safety
          services. As agents of the community, we strive to provide appropriate custodial
          care along with programs that support the physical, spiritual and constitutional
          needs of individuals committed to our custody. Further, every effort will be made
          to assist the inmates in our custody to understand and take responsibility for their
          involvement in the justice system.

 The Department has several divisions - Civil, Law Enforcement and Corrections. The
 County Sheriff is Clifford Pinkney.

              B. Cuyahoga County Sheriffs Department - Corrections Division

 According to the Corrections webpage, the County Corrections Center ("CCC”) is the second
 largest Jail in the state and is a full-service Jail serving over 26,000 inmates annually.

 During the course of the investigation, AIG staff learned that there are currently three locations,
 Downtown, Euclid, and Bedford. The Downtown Jail, which is the primary facility, consists of two
 high rise buildings housing all levels of security statuses, from maximum security to
 weekenders.

 The CCC operates a full-service Kitchen, Medical Clinic and Pharmacy and provides Social
 Service programing, all managed by a staff of over 700 employees. CCC partners with
 MetroHealth for medical care.

 The CCC is managed by a Regional Director of Corrections, a Warden, three Associate
 Wardens, Facility Services Manager, Mental Health Services Manager, and Health Care
 Services Director. The daily operations are managed by sergeants who oversee Corporals and
 a complement of approximately 550 Corrections Officers.




Electronically FJeiQ5/21/?019 i9W9^1§|^^^WrQ^«WCt®taB^WK1
           y 20/9 East Ninth Street - 6lh Floor • Cleveland, Ohio 44115 • (216) 698-2101
                             www.inspectorgeneral.cuyahogacounty.us
        Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 34 of 48. PageID #: 39



    Mills, Kenneth
    Report of Investigation
    18-0050-1
    January 8, 2019
    Page 3 of 14




                C. Kenneth Mills

    Kenneth Mills (“Mills”) was employed by the County for four years. Mills began working at the
    County in 2014 as Director of Public Safety and Justice. In 2015, he transitioned to Regional
    Director of Corrections where he served until his resignation on November 15, 2018.

    Mills resigned before AIG staff had an opportunity to interview him. Subsequently, AIG staff
    attempted to contact Mills and his legal counsel multiple times - by telephone, regular mail, and
    certified mail. In response, Mills left a voicemail indicating that he needed to consult with legal
    counsel as to whether he would be willing to speak with the AIG. After his voicemail,
    communications were directed only to Mills' legal counsel. However, despite multiple efforts,
    the AIG was not able to interview Mills.

DATE                          CONTACT TYPE                    NUMBER/EMAIU              NOTES
                                                              ADDRESS
November 19, 2018             Telephone to Mills’ number                                Line ringing - then fast
                              in personnel file.                                        beeping - could not leave
                                                                                        a message.________
November 27, 2018             Telephone to Mills' number                                Line ringing - then fast
                              in personnel file.                                        beeping - could not leave
                                                                                        a message.
November 27, 2018             Regular USPS to Mills’
                              address in personnel file.


November 27, 2018             Certified USPS to Mills’                                  Return receipt received by
                              address in personnel file.                                AIG December 11, 2018.

December 12, 2018             Telephone - Voicemail                                     Mills left a voicemail
                              from Mills.                                               message for IG stating he
                                                                                        needed to discuss AIG
                                                                                        request with attorney.
December 13, 2018             Telephone to Mills’ cell                                  AIG obtained Mills' cell
                              phone number.                                             phone number and called
                                                                                        to request contact
                                                                                        information for attorney.
December 13, 2018             Telephone - Message left                                  AIG staff left a message
                              for Mills' attorney Kevin                                 with Attorney Spellacy's
                              Spellacy at his office.____                               assistant.
December 13, 2018             Email to Mills’ attorney
                              Kevin Spellacy - requesting
                              interview with Mills no later
                              than December 21, 2018.
December 13, 2018             Certified USPS to Mills'                                 Return receipt received by
                              attorney Kevin Spellacy at                               AIG December 19 or 20,
                              his office - requesting                                  2018.
 Electronically Filed 05/21/2019 i&oyahaigai6ot8it<S6Agen&yn0ifi<trife|t>edtb1€@^Y^fb|iKi
                2079 East Ninth Street - 6th Floor • Cleveland, Ohio 44115 • (216) 698-2101
                                www.inspectorgeneral.cuyahogacounty.us
      Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 35 of 48. PageID #: 40



   Mills, Kenneth
   Report of Investigation
   18-0050-1
   January 8, 2019
   Page 4 of 14

                             interview with Mills no later
                             than December 21, 2018.
December 14, 2018            Telephone - Voicemail                               Spellacy left a voicemail for
                             from Mills' attorney Kevin                          AIG staff returning AIG call.
                             Spellacy.__________
December 18, 2018            Telephone - Message left                            AIG staff left a message
                             for Mills’ attorney Kevin                           with Spellacy’s assistant.
                             Spellacy at his office.

   As of the date of this report, the AIG has received no affirmative or negative response from Mills
   or his attorney regarding its request for an interview with Mills. Accordingly, there is no
   interview of Mills in this report.

               D. Investigation

                    1. Written and Electronic Documents Reviewed by AIG in the
                           Course of this Investigation

                         •    Letter from Gary Brack’s Attorney, Subodh Chandra
                         •    Kenneth Mills Emails from 1/1/18 - 9/20/18
                         •    Kenneth Mills Emails from 1/1/17-12/31/17
                         •    Kenneth Mills HR Personnel File, Job Description, Disciplinary File
                         •    Cuyahoga County Ethics Code
                         •    Cuyahoga County Employee Handbook
                                        A
                    2. Interview of Gary Brack- May 30,2018

    Prior to this interview, Brack was the interim Nursing Director at the County Jail. Brack was
   employed by MetroHealth but worked with the three County jails: the downtown jail location, the
    Euclid jail location, and the Bedford Heights location. Brack started working with County jails in
   September of 2016, as a Nursing Supervisor. He also took on administrative duties such as
   scheduling and grievances. When Nursing Director, Harris, resigned from his position, Brack
   became the interim Nursing Director until MetroHealth pulled him from working at the County
   jail.

   During an interview with AIG staff, Brack indicated that he had received reports of discriminatory
   comments and behavior by Mills. In April 2018, Brack was told by Employee-1 (“Employee-1")
   that Mills asked Employee-1 “if Gary [Brack] and Marcus [Hams] were fucking". According to
   Employee-1, Mills then said, “I hate fucking faggots” when she asked why he cared. When
   asked about any other discriminatory behavior on the part of Mills, Brack also mentioned that
   when discussing a budgeting concern, Mills purportedly made anti-semitic comments to
   Employee-1 regarding County Executive Armond Budish (“Executive Budish”).




 Electronically Filed 05/21/2019 1§W9h<^1<3©«l5li5J6^gfflnftyr0fi<inWdt6tQ§^PbPK1
              2079 East Ninth Street - 6,h Floor • Cleveland, Ohio 44115 • (216) 698-2101
                              www.inspectorgeneral.cuyahogacounty.us
       Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 36 of 48. PageID #: 41



   Mills, Kenneth
   Report of Investigation
   18-0050-1
   January 8, 2019
   Page 5 of 14



                    3. Interview of Employee-1 - October 1,2018 and November 16, 2018

   Employee-1 ('‘Employee-1”) has been employed by the County Sheriff's Department ("Sheriff’s
   Department”) in the Fiscal Office (“Fiscal”) for ten (10) years. Employee-1 has six direct reports
   and reports directly to senior leaders in the Sheriff’s Department.

  During the interview, AIG staff asked Employee-1 if she knew of incidents of Mills making
  derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
  Employee-1 gave the following examples:

       1. Employee-1 stated that in 2017 when she and Mills were discussing Harris’ mileage
          reimbursement request (that Mills did not want to sign), Mills asked her “You do know
          they’re lovers? They are faggots”. Employee-1 stated that Mills may have said "fucking
          faggots”, but was not certain;

       2. Employee-1 stated that in 2017 when she and Mills were discussing requesting more
          money for cameras in the jail, Mills told her the “You know the Executive is not going to
          give you any more money, he's a Jew”;

       3. Employee-1 stated that in 2017 Mills told Employee-1 that an African-American sergeant
          is an inadequate employee. Employee-1 then asked how she got her job, and Mills
          pointed to his arm as though he meant skin color;

       4.   In 2017 Employee-6 told Employee-1 that one of nurses intended to file a sexual
            harassment complaint against Mills; and

       5. Employee-1 stated Mills told her the Sheriff thinks he is untouchable because he is the
          first African-American Sheriff.

  Employee-1 noted that Mills always made these comments when there were no other
  witnesses.

  When asked if she ever made a formal report regarding Mills’ comments, Employee-1 stated
  she was reluctant to report due to a fear of retaliation and when Brack was terminated her fears
  were confirmed.

                   4. Interview of Employee-2 - October 23, 2018

  Employee-2 C'Employee-2") is a senior manager in the County Office of Budget and
  Management (“OBM"). Employee-2 also advises the County Executive and County Council on
  budget-related matters.

  According to Employee-2, no one from the Sheriff’s Department reports directly to OBM, but
  Employee-2 and her team work with Employee-1. OBM, however, does make budget restriction
  recommendations.



Electronically Filed 05/21/2019 1©:lOyahcligai©e(lj5>t9W^n&ynefi(jpl^c1^Q§:^iyrht,K1
              2079 East Ninth Street - 6th Floor • Cleveland, Ohio 44115 • (216) 698-2101
                              www.inspectorgeneral.cuyahogacounty.us
      Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 37 of 48. PageID #: 42



  Mills, Kenneth
  Report of Investigation
  18-0050-1
  January 8, 2019
  Page 6 of 14

  Employee-2 stated that she believes there was a personality conflict between Mills and
  Employee-1.

  During the interview, AIG staff asked Employee-2 if she knew of incidents of Mills making
  derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
  Employee-2 gave the following examples:

       1. Mills told Employee-2 that Employee-4 and Sheriff Pinkney were stupid, lazy, and did not
          want to manage the jail;

      2. Mills told Employee-2 that Sheriff Pinkney was only appointed because he is black;

      3. Mills made an anti-homosexual comment in Employee-2’s office. Employee-2 does not
         remember exactly what he said but she stated her belief that Mills' comments indicated
         that he “does not like homosexuals”; and

      4. Mills stated that he thought Harris and Brack were dating.

  Employee-2 noted that these comments were not made in the presence of other witnesses.


                   5. Interview of Sheriff Clifford Pinkney - October 4,2018

  Sheriff Pinkney has been employed with the County Sheriff's Department since 1991. Sheriff
  Pinkney has held the following positions: deputy sheriff, deputy sergeant, lieutenant, Chief
  Deputy Sheriff, and in 2015 became the Sheriff. As County Sheriff, Pinkney’s job duties include
  overseeing the Sheriff's Department office operations, as well as developing and maintaining
  partnerships with stakeholders, in the community, and with other law enforcement entities.
  Sheriff Pinkney reports to Executive Budish. Sheriff Pinkney’s direct reports include Employee-
  4, Special Assistant to the Sheriff, Director of Regional Corrections, Business Services
  Manager, Medical Director, and other Sheriff personnel as necessary.

  During the interview, AIG staff asked Sheriff Pinkney if he knew of incidents of Mills making
  derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior. Sheriff
  Pinkney gave the following examples of complaints he had received:

      1. Employee-1 told Sheriff Pinkney that Mills made comments about Brack and Harris'
         sexuality;

      2.   Employee-1 told Sheriff Pinkney that Mills made comments about working for African
           Americans - something to the effect of “they are lazy” and he would not enjoy working
           for two African Americans if George Taylor took the Chief job;

      3. Employee-1 told Sheriff Pinkney that Mills made a derogatory comment about Executive
         Budish being Jewish and therefore cheap;

      4. There was a rumor that Mills did not like women or African Americans;


Electronically Filed 05/21/2019 iSwyalWfi lQ<3t3&I96^giai>6yr0fi1t>n^]ttecl6i>^§^ifeW<'1
             2079 East Ninth Street - 6th Floor • Cleveland, Ohio 44115 * (216) 698-2101
                             www.inspectorgeneral.cuyahogacounty.us
     Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 38 of 48. PageID #: 43



  Mills, Kenneth
  Report of Investigation
  18-0050-1
  January 8, 2019
  Page 7 of 14

      5. Sheriff Pinkney received separate telephone calls from two female Common Pleas
         Judges stating they believed that Mills dislikes women. In fact, one of the Judges stated
         she did not want to work with Mills because he was “condescending and a chauvinist”;
         and

      6. Employee-6 told Sheriff Pinkney the nurses complained about Mills' behavior but were
         afraid to come forward due to the possibility of retaliation from Mills.

  The Sheriff stated he did not take action on Employee-Ts statements because he had no proof
  other than Employee-I’s allegations and he knew Employee-1 and Mills had a strained
  relationship. Furthermore, he did not take action on the other information because they were
  informal "gripes” and he had no evidence or specific information.

                   6. Interview with Employee-3 - October 15, 2018

  Employee-3 ("Employee-3”) was a day shift charge nurse in the main dispensary. Employee-3
  recently resigned from the County and is moving to work in a federal prison. At the time of the
  interview, Employee-3 had worked for the County for almost 15 years. Employee-3’s duty as
  charge nurse was to oversee all staff nurses, be responsible for day-to-day operations in the
  dispensary, and respond to emergencies.

  During the interview, AIG staff asked Employee-3 if she knew of incidents of Mills making
  derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
  Employee-3 gave the following examples:
                                                                                                  i
      1. There was discussion among corrections officers (“CO") that Mills sent an email that •
         said, “that fucking faggot” (referring to Harris) “is never going to tell me what to do"; and

      2. It was believed in the jail that Mills does not like gay people.

  Other pertinent information included:

      1. Employee-3 stated that when Mills first came to the County he would always talk to her.
         The attempted communications were "super friendly" and "odd”.

      2. Employee-3 stated that in the jail she heard corrections officers refer to Harris as a
         “woman” or a “faggot.” Employee-3 also stated that, after Brack was terminated, many
         corrections officers said they were glad that the “fag is gone.”

      3. Employee-3 stated that there was an issue with male inmates receiving bras and
         panties. Floor supervisors did not want to provide the underclothes and therefore
         required a medical prescription before providing the underclothes to inmates. The
         nurses would tell the COs that no prescription was necessary, and the COs would still
         refuse to provide the requested underclothes to the inmates.




Electronically Filed 05/21/2019 l^ygbOa^l6©Wi^g»nfl>yn0fi<in^®Ct?>ta§^Ph|)K1
             2079 East Ninth Street - 6,h Floor • Cleveland, Ohio 44115 • (216) 698-2101
                             www.inspectorgeneral.cuyahogacounty.us
      Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 39 of 48. PageID #: 44



   Mills, Kenneth
   Report of Investigation
   18-0050-1
   January 8, 2019
   Page 8 of 14




                    7. Interview of Employee-4 - September 27,2018

  At the time of the interview, Employee-4 had been a senior leader of the Cuyahoga County
  Sheriff's Department for three (3) years. Employee-4 reports directly to Sheriff Pinkney.
  Employee-4’s direct reports include an employee from, both the law enforcement and
  administrative divisions of the Sheriffs department, the Director of Regional Corrections, and
  the Medical Director from MetroHealth. As of November 19, 2018, Employee-4 is now the
  interim Director of Regional Corrections.

   During the interview, AIG staff asked Employee-4 if he knew of incidents of Mills making
   derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
   Employee-4 gave the following examples:

       1. Someone (he does not remember who) told Employee-4 that Mills made a comment
          about Brack and Harris dating.

       2. Someone (he does not remember who) told Employee-4 that there are female
          employees and female Judges who did not like to interact with Mills.

       3. Someone (he does not remember who) commented to Employee-4 that Mills made an
          anti-Semitic comment about Executive Budish - something to the effect that Executive
          Budish is a Jew and does not want to give money to Mills’ budget.

  Employee-4 noted that Mills and Employee-1 did not get along well together.

                    8. Interview of Employee-5- October 1, 2018

  Employee-5 ("Employee-5”) is a senior leader in the County Sheriff’s Department. Employee-5
  started in this role in September 2018. Employee-5 reports to Warden Eric Ivey (“Ivey”), who
  reports to Director of Regional Corrections Ken Mills (“Mills"), who reports to Chief George
  Taylor who reports to Sheriff Clifford Pinkney ("Sheriff Pinkney”). Within his chain of command,
  Employee-5 supervises a total of sixty (60) COs, a corporal, and a sergeant—who reports
  directly to Employee-5. Employee-5’s job duties include booking and release.

  During the interview, AIG staff asked Employee-5 if he knew of incidents of Mills making
  derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
  Employee-5 gave the following example: There was a claim that Mills said one of the County
  employees makes too much money for a woman.

                   9. Interview of Employee-6 - October 3,2018

  Unlike other witnesses identified in this report, Employee-6 is an employee of MetroHealth
  Hospital System, not an employee of the County. Employee-6 works in the County jail as the
  Ambulatory Director, and she has been in this position for 4 % years. Her duties include
  budgeting and operations within the CCC medical facility. Her direct reports are nurse


Electronically Filed 05/21/2019
              20/9 East Ninth Street - 6th Floor • Cleveland, Ohio 44115 • (216) 698-2101
                              www.inspectorgeneral.cuyahogacounty.us
      Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 40 of 48. PageID #: 45



  Mills, Kenneth
  Report of Investigation
  18-0050-1
  January 8, 2019
  Page 9 of 14

  practitioners and paramedics, and she reports to Julia Brunner (Director of Ambulatory) at
  MetroHealth.

  During the interview, AIG staff asked Employee-6 if she knew of incidents of Mills making
  derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
  Employee-6 gave the following examples:

      1. There was a rumor that Mills said Harris and Brack are gay and are dating; and

      2. Employee-1 told Employee-6 that Mills said Employee-6 made too much money for a
         woman.

                   ID.lnterview of Employec-7 - October 4,2018

  Employee-7 has been with the county for five years. Her current position is Business
  Administrator in the Fiscal Department She has been in her current position since February
  2017, and was in Justice Services previously for one year. She is currently 2nd in command in
  the Fiscal Department, and her duties are to discover and manage grants whether they are
  federal grants, state grants and any other grants that may be available for the jails. She also
  manages revenue tracking, statistic request, manages the analysis, staffing numbers, etc., and
  ad hoc reports. Her direct reports are Lylia Latham, Judy Fulkerson, and there is a current
  vacancy. Employee-7 reports to Employee-1, Employee-1 reports to Taylor and Taylor reports
  to the Sheriff.

  During the interview, AIG staff asked Employee-7 if she knew of incidents of Mills making
  derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
  Employee-7 gave the following examples:

      1. Employee-7 heard Mills made a comment about the Sheriff that made her uncomfortable
         enough to abruptly leave a meeting. Employee-7 believes the comment was something
         to the effect of the Sheriff is too tight to give up money for new cameras and could find
         the money if he wanted to,” the miser”; and

      2. There was a discussion that the former business service manager left the Public Safety
         and Justice Department because Mills was sexist; and

      3. Employee-7 heard from Employee-1 that Mills said Harris and Brack were “fags”.

                   11. Interview of Dr. Thomas Tallman - October 12,2018

  Dr. Thomas Tallman (“Tallman”) is employed by MetroHealth Hospital, and he currently holds
  the position as the Medical Director of the jails. Dr. Tallman has held this position for 4 % years
  and was previously employed as an emergency room physician for the Cleveland Clinic . His
  duties as Medical Director are to oversee the correctional health program, including its
  scheduled sick call process; oversee the 24/7 intake process; respond to medical emergencies
  or acute medical issues as they come up, and handle the overall health of inmates. Dr. Tallman
  reports to Dr. Julia Brunner at MetroHealth Hospital. Dr. Julia Brunner is the Director of
  Ambulatory Services and Outpatient Services. She also has frequent meetings with Jane

Electronically Filed 05/21/2019 1&W3hQg31@Qtl^5mg)©nffiynafi<irii6|beCtbie§^YdFWK1
             2079 East Ninth Street - 6th Floor • Cleveland, Ohio 44115 • (216) 698-2101
                             www.inspectorgeneral.cuyahogacounty.us
      Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 41 of 48. PageID #: 46



   Mills, Kenneth
   Report of Investigation
   18-0050-1
   January 8, 2019
   Page 10 of 14

   Flatten at MetroHealth Hospital. Tallman’s direct reports are nurses, the director of nursing,
   nursing supervisor, pharmacist, x-ray tech, dental, and all healthcare workers assigned to CCC.
   All nurses report to Tailman even if they are county employees.

   During the interview, AIG staff asked Dr. Tailman if he knew of incidents of Mills making
   derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior. Dr.
   Tallman gave the following examples:

       1. Employee-1 told Dr. Tallman that Mills made comments about two nurses being gay
          lovers; and

       2. Employee-1 told Dr. Tallman that Mills said, “we’re never going to get more GO'S
          because the Jew won’t spend money.” (referring to Executive Budish)

                    12.Interview of Employee-8 - December 4,2018

   Employee-8 is the Charge Nurse for Mental Health and Intake at the County jail. Her
   responsibilities include supervising Licensed Practical Nurses and Medical Techs. Employee-8
   has been a County employee for 13 years. She reports to Nursing Director Aisha Parnell who
   reports to Dr. Tailman and/ Employee-6.

  During the interview, AIG staff asked Employee-8 if she knew of incidents of Mills making
  derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
  Employee-8 gave the following example:

       •   Employee-8 stated that Mills changed the policy regarding female CO tasks. Employee-
           8 explained that Mills changed the policy so that female COs could watch male pods and
           walk male inmates around the jail. Employee-8 stated, even when it was not necessary,
           Mills would require female COs to watch male pods saying something to the effect of
           “they took the job so they can do it."


                    13.Interviews of
                       Employee-9 - October 3, 2018
                       Employee-10 - October 9, 2018

  When AIG staff asked the above employees if they knew of incidents of Mills making
  derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior. The
  above employees stated they had heard rumors of discrimination and/or homophobic comments
  but had no specific information.




Electronically Filed 05/21/2019
              2079 East Ninth Street - 6th Floor • Cleveland, Ohio 44115 • (216) 698-2101
                              www.inspectorgeneral.cuyahogacounty.us
      Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 42 of 48. PageID #: 47



  Mills, Kenneth
  Report of Investigation
  18-0050-1
  January 8, 2019
  Page 11 of 14



                   14. Interviews of
                       Employee-11 - September 28, 2018
                       Employee-12 - October 5, 2018
                       Employee-13 - October 1, 2018
                       Employee-14 - October 5, 2018

  When AIG staff asked the above employees if they knew of incidents of Mills making
  derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior. The
  above employees stated they had no direct or indirect knowledge of such comments or
  behavior.

                   15. Interview of Employee-15 - January 7, 2019.

  Employee-15 is a County corrections officer with more than ten years of service. Employee-15
  stated that he personally heard Mills say “that faggot is trying to go after us”, referring to Marcus
  Harris. Employee-15 recalled that this statement was made at some point in time after public
  complaints regarding the provision of medical services within the Jail.



     III. Analysis and Findings
             A. As a County Employee Kenneth Mills was Subject to the County
                Ethics Code

  Section 402.01(F) of the County Code states "employee” shall mean any employee of
  Cuyahoga County, but not limited to, any person employed, full or part time in a temporary or
  permanent capacity, by the County Executive, the Prosecuting Attorney, the County Council, the
  Personnel Review Commission, the Board of Revision, the Inspector General, and any other
  county agency hereafter established by or pursuant to the charter. As Director of Regional
  Corrections, Mills was an employee for purposes of Chapters 402 and 403 of the County Code.
  Mills, therefore, are subject to the guidelines established by the County Code and prohibitions
  therein.

            B. Section 403.10 of the County Ethics Code Prohibits Discrimination

  Pursuant to Section 403.10 of the County Ethics Code, no employee shall discriminate against
  anyone on the basis of race, religion, national origin, sex, gender, ethnicity, sexual orientation,
  gender identity and expression, disability, or genetic information.




Electronically Filed 05/21/2019 1?W9h<Wl®©«'5rt5Je^gH*1ttynafi4riSji®Ct6fa§^pb|JK1
             2079 East Ninth Street - 6lh Floor • Cleveland, Ohio 44115 • (216) 698-2101
                             www.inspectorgeneral.cuyahogacounty.us
     Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 43 of 48. PageID #: 48



  Mills, Kenneth
  Report of Investigation
  18-0050-1
  January 8, 2019
  Page 12 of 14




             C. Cuyahoga County Employees are subject to the County Employee
                Handbook

                      1. Cuyahoga County is Committed to Diversity

  Pursuant to Section 3.01 of the County Employee Handbook,

           The County is committed to fostering a diverse and inclusive workforce, which
           includes building an environment that respects the individual, promotes
           innovation and offers opportunities for all employees to develop to their full
           potential.

                      2. Cuyahoga County is an Equal Employment Opportunity Employer

  Pursuant to Section 3.02 of the County Employee Handbook,

           The County is committed to providing equal employment opportunities for all
           individuals regardless of race, color, ancestry, national origin, language, religion,
           citizenship status, sex, age, marital status, sexual preference or orientation,
           gender identity/expression, military/veteran status, disability, genetic information,
           membership in a collective bargaining unit, status with regard to public
           assistance, or political affiliation.

                      3. Cuyahoga County Must Investigate Reports of Discrimination

  Pursuant to Section 3.05 of the County Employee Handbook, once potential discrimination is
  reported,

          The County will investigate all reported concerns. An investigation may include
          conducting interviews, obtaining written statements, and reviewing records. The
          County will complete investigations in a prompt manner. The length of the
          investigation will vary based on the circumstances involved. After obtaining and
          reviewing all available information, the County will determine if any employee
          violated any County policy. The employee who madeJhe report and the accused
          employee(s) will be notified in writing of this determination.

          If the County finds that an employee has violated any County policy then Human
          Resources, in consultation with the employee’s department director or designee,
          will determine the appropriate action, which may include corrective action,
          disciplinary action, mediation, training, or transfer.

  In the instant matter, the Department of Human Resources requested that the AIG conduct the
  investigation to avoid any appearance of bias or impropriety.



Electronically Filed 05/21/2019 ^.M>y9hQ^ll50W5tf96Agaflttyrefi<>n®p®c!t6tQ§^Fb^K1
             2079 East Ninth Street - 6"1 Floor • Cleveland, Ohio 44115 * (216) 698-2101
                             www.inspectorgeneral.cuyahogacounty.us
     Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 44 of 48. PageID #: 49



  Mills, Kenneth
  Report of Investigation
  18-0050-1
  January 8, 2019
  Page 13 of 14

             D. There is sufficient evidence to indicate that Mills likely made
                discriminatory comments about Harris and Brack's perceived
                sexual orientation

  Employee-1 stated that during a discussion with Mills about Harris’ mileage reimbursement
  request, Mills said to her “You do know they’re lovers? They are faggots.” Additionally,
  Employee-2 stated that Mills made anti-homosexual comments in her presence, noted he
  thought Harris and Brack were dating, and made it clear he did not like people who are
  homosexual. Employee-15 stated that personally heard Mills say "that faggot is trying to go
  after us”, referring to Marcus Harris. Based on these three separate statements, the AIG is of
  the opinion that there is sufficient evidence to indicate Mills likely made discriminatory
  comments about Harris and Brack’s perceived sexual orientation. It is unclear, however,
  whether he took any action based on this discriminatory attitude.



             E. There is sufficient evidence to indicate that Mills was not
                sufficiently supportive of Cuyahoga County's Continuing
                Commitment to Diversity
                    r>
 Employee-1 stated that in 2017 during a discussion with Mills about requesting more money for
 cameras in the jail, Mills told her "You know the Executive is not going to give you any more
 money, he’s a Jew". Employee-1 further stated that in 2017 Mills told her that a sergeant in the
 Sheriff's department was a terrible employee and insinuated that she only got her job because
 she is African American. Employee-1 also stated that Mills told her Sheriff Pinkney thought he
 was untouchable because he is the first African American Sheriff. Likewise, Employee-2 stated
 that Mills told her Sheriff Pinkney was only appointed because he is African American.

 Sheriff Pinkney received separate telephone calls from two female Common Pleas Judges
 stating they believed that Mills dislikes women. Allegedly, one of the Judges stated she did not
 want to work with Mills because he was “condescending and a chauvinist”. Moreover, indicating
 a failure to promote a culture of respect, there was substantial belief among County employees
 that Mills had made inappropriate comments.

 Based on the above statements and information the AIG is of the opinion that there is
 sufficient evidence to indicate Mills was not compliant with the County’s commitment to
 diversity. Specifically, Mills did not appear to be “fostering a diverse and inclusive workforce”,
 or “building an environment that respects the individual". Rather he was inappropriately
 concerned with the gender, race, and religion of County employees and elected officials.


      IV. Conclusion and Recommendations
 The AIG’s investigation found an abundance of reports regarding Mills’ comments and behavior.
 However, there were incidents that were relayed to AIG staff by individuals who had first-hand
 knowledge of Mills’ alleged discriminatory comments. Specifically, three County employees
 separately heard Mills make different discriminatory comments regarding the perceived sexual

Electronically Filed 05/21/2019 ^^hp^-^Wglt^gjaft6JM3fiin$pact8lt®^^pK1
             2079 East Ninth Street - 6,h Floor • Cleveland, Ohio 44115 • (216) 698-2101
                             www.inspectorgeneral.cuyahogacounty.us
   Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 45 of 48. PageID #: 50



Mills, Kenneth
Report of Investigation
18-0050-1
January 8, 2019
Page 14 of 14

orientation of a subordinate employee and a contractor. Furthermore, Mills failed to fully comply
with the County's commitment to diversity or to promote a culture of respect within the jail.
Finally, the reports from the witnesses indicate a need to redouble the County’s continuing
efforts to support a culture of respect and to allay fears of retaliation for reporting inappropriate
conduct.

Effective November 15, 2018, Mills resigned from County employment. As such, the AIG
cannot recommend corrective action as to Mills. The AIG, however, recommends that the
County expand its educational efforts to support a culture of respect and protection of
whistleblowers.




Valissa Turner Howard                                 Date
First Assistant Deputy Inspector General


Approval as to conclusions and recommendations:




Mark DyGriffin                                        Date
Inspector General




                           www.inspectorgeneral.cuyahogacounty.us
         Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 46 of 48. PageID #: 51




       From:             Akram Boutros
       To:               Armond Budish
       Cc:f
       Subject:          Jail Medical Services
       Date:              Friday, May 25, 2018 9:06:08 AM



      Executive Budish,

      Thank you for meeting with us this past Wednesday to discuss the jail medical program. As
      we discussed, MetroHealth is committed to our partnership with Cuyahoga County in
      providing the highest quality medical services at the main corrections center and it’s regional
      facilities. We believe the relationship and delivery model we have have developed together
      with your staff not only provides quality, custom services but does so while demonstrating
      tangible cost savings for the County.

      As per your request for MetroHealth to immediately remove our Nurse Supervisor employee
      from the jail clinic, we have made the adjustment to our staffing model and as of May 28,
      2018 the employee will no longer provide services at the jail clinic. A replacement
      Administrator will start on site Tuesday, May 29th.

      Also on Wednesday, Chief of Staff Leiken agreed to schedule a meeting with MetroHealth to
      further discuss the staffing model and vacancies. We appreciate the opportunity and our team
      is available at Chief Leiken earliest convenience for that meeting.

      Thank you, Armond. Again, ware committed to our partnership and look forward to
      continuing to work together.

      Regards,

      Akram

       Get Outlook for iOS




Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1
        Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 47 of 48. PageID #: 52




                                                                                                                               Page 1 of 2

     Gary Brack, Supervisor, Nursing, County Correctional Healthcare (Interim Director,
     Ambulatory, County Correctional Healthcare)
     Record of Discussion 6/4/18


     Description of violation: In a scenario that Mr. Brack does not generally encounter in the
     ordinary scope of his duties, Mr. Brack exercised poor judgment and engaged in conduct that
     was unprofessional and disrespectful, not in alignment with expectations of a MetroHealth
     leader, and against the interests of the System, its reputation, and its key relationships. His
     conduct was in violation of The MetroHealth System Policy 11-36 Corrective Action (prohibiting
     grossly inappropriate behavior), MetroHealth’s STAR-IQ values including Teamwork and         '
     Respect, and MetroHealth’s Code of Conduct.

     In a public meeting of the Cuyahoga County Council Public Safety and Justice Affairs
     Committee held on May 22,2018, Mr. Brack was asked to describe the relationship between
     MetroHealth and Cuyahoga County regarding the clinical operations at County Corrections. Mr.
 :   Brack did provide Some objective information, but he also went beyond an objective report by
     using highly negative arid subjective terms and by lodging an unprofessional and personal.attack
     against Mr. Kenneth Mills, Director of Regional Corrections for Cuyahoga County. In public
     and recorded testimony before Committee members - during which Mr. Brack repeatedly and
;    expressly purported to speak on behalf of The MetroHealth System - Brack described the
     relationship between the County and MetroHealth as “very tumultuous.” He called Mills “the
     obstructionist” in the parties’ concerted efforts, stated that Mills engages in “passive-aggressive
     behavior” and acts with “imagined authority,” and criticized Mills’s nonverbal conductand -
     “total disrespect” in meetings, stating that “I’ve never in my professional career witnessed that.”:
     Without working with MetroHealth’s leadership or media affairs professionals, Mr. Brack has
     since reinforced these sentiments to various media outlets.

     Mr, Brack’s conduct was in violation of specific coaching that he received prior to the meeting.
     Jane Flatten, Chief of Staff, had specified to Mr. Brack that it was Ms. Flatten’s role to speak on
     behalf of MetroHealth at the meeting, and Mr. Brack’s role was to help with technical                                       .
     operational questions. Ms. Flatten had directed Mr. Brack that if he did speak at the meeting, he
     needed to do so diplomatically. He failed to do.

     Mr. Brack’s unprofessional and personally offensive conduct caused immediate damage to
     MetroHealth’s relationship with Cuyahoga County and to MetroHealth’s public reputation,
     requiring immediate attention and renewed commitments from members of MetroHealth’s
     executive leadership. Indeed, as a client of MetroHealth’s services, the County immediately
     requested that Mr. Brack be removed from his role at County Corrections, citing a lack of a
     trusting and strong working relationship. Being a contracted service provider to the County,
     which controls County Corrections property and operations, MetroHealth was required to
     comply with the County’s demand.

Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1

                           Tha MalroHealth System ’ 2300 MelroHeallh Drive • Cleveland, Ohio 44109-1998 'www.metroheallh.org
                     Case: 1:19-cv-01436-DCN Doc #: 1-1 Filed: 06/21/19 48 of 48. PageID #: 53



                         MetroHealth
                                                                                                                                     Page 2 of2

               As a County hospital, MetroHealth values its partnership with Cuyahoga County, and the parties
               are actively collaborating on a number of highly visible, key public health endeavors, such as
               MetroHealth’s campus transformation, improvement of the West 25th Street corridor, and the
               opioid crisis in the County. The parties’ contractual agreement regarding provision of medical
               services at Coiinty Corrections has been a flagship arrangement for both parties, enabling
               MetroHealth to reach patients in a unique care environment while enabling the County to realize
               cost savings. MetroHealth does not take issue with the fact that Mr, Brack has identified and
               raised concerns regarding County-MetroHealth interactions or with ongoing staffing concerns;
               indeed, these are issues that MetroHealth leadership has worked to address and will continue to
               address going forward.

               Rather, MetroHealth takes issue with the highly personal and unprofessional manner in which
         .     Mr. Brack raised these concerns. Mr. Brack’s very negative comments about MetroHealth’s
               relationship with the County were outside the scope of his role and should have been handled
               through appropriate MetroHealth leadership and media relations. His Very personal comments                                     ,
               about Mr. Mills constituted a gross violation of MetroHealth’s policies and STAR IQ values,
     .         including Teamwork and Respect, and its Code of Conduct. Mr. Brack’s public conduct brought
               into question his ability — and MetroHealth’s ability - to continue to foster our critical
              ^elatiphship: with the County, putting MetroHealth’s interests in jeopardy. ■

 -            Expectations: This type of inappropriate and unprofessional conduct must hot occur again, and
              Mr. Brack is required to conduct himself in accordance With MetroHealth’ s STAR-IQ values,
             ; Code of Conduct, and applicable policies, especially where he purports to speak on behalf of The
              ; MetroHealth System regarding its business relationships. As a member ofmanagement, he is
              expected to be mindful of and act in a manner to foster MetroHealth’s relationships and
              reputation. While he. is certainly welcome to and is encouraged to raise concerns that he has, he
 :            must do-sorespectfullyand in accordance withMetroHealth’s values. For sensitive
              communications, he should consult MetroHealth leadership and media relations. . ;

              Though this will be considered documentation of non-disciplihary counseling, further incidents
              of unprofessional and inappropriate behavior will result in formal discipline, up to and including
              termination of employment.,
                                       ,                                                           Date:                     6-^1^

              Gary Brack, Supervisor, Nursing (Interim Director, Ambulatory)
                 I                                  ___ :             :                            Date:

              Jutra Bruner, MD, MS, Physician Exccutiywkmbulatory Operations

                                                                          Date:                               ______
              Emily Fiftal, Director - EmployejeTLabor Relations, Employment Counsel


Electronically Filed 05/21/2019 19:07 / / CV 19 915706 / Confirmation Nbr. 1716635 / CLJK1

                                   The MetroHeallhSystem’ 2500MetroHealth Drive• Cleveland. 0hio44109-199B - www.melroheafth.org
